Case: 20-10008     Document: 00515828607         Page: 1     Date Filed: 04/20/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          April 20, 2021
                                  No. 20-10008                           Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rafael Bravo,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:19-CR-83


   Before Elrod, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          We WITHDRAW the prior opinion filed March 25, 2021 and
   substitute the following.
          During their search of the residence of Rigo Sandoval, a known drug
   dealer, officers saw Rafael Bravo throw a gun over the fence in Sandoval’s
   backyard. Officers also discovered a stash of firearms and 2,978 grams of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10008     Document: 00515828607          Page: 2    Date Filed: 04/20/2021




                                   No. 20-10008


   methamphetamine in Sandoval’s home. Bravo was charged with, and
   pleaded guilty to, one count of possession of a firearm by a convicted felon.
   In determining the sentence recommendation for the presentence
   investigation report, the probation officer concluded that Bravo was
   accountable for the 2,978 grams of methamphetamine because, based upon
   the evidence, he and Sandoval were co-conspirators with respect to the
   drugs. The probation officer then applied § 2K2.1(c)(1)(A)—the firearm
   offense guideline’s cross reference to the drug offense guideline—to
   calculate Bravo’s base offense level. The district court adopted the
   presentence investigation report’s recommendation and sentenced Bravo to
   120 months’ imprisonment and 3 years’ supervised release. Bravo challenges
   his sentence, arguing that the district court erred by implicitly finding that
   Bravo and Sandoval had jointly undertaken a criminal activity with respect to
   the 2,978 grams of methamphetamine found at Sandoval’s home. We affirm.
                                         I
          In December 2018, law enforcement received information that Rigo
   Sandoval was selling methamphetamine from his home. On January 31, 2019,
   officers executed a search of Sandoval’s home where they encountered eight
   individuals, including Sandoval and his cousin, Rafael Bravo. When officers
   entered Sandoval’s backyard, Bravo threw a gun over Sandoval’s fence into
   an adjacent backyard. Inside the residence, officers found several additional
   firearms, ammunition, $9,236 cash, a digital scale, and 2,978 grams of
   methamphetamine.
          Sandoval and Bravo were arrested on federal charges. After his arrest,
   Sandoval admitted that he lived at the residence, the methamphetamine
   found in the residence belonged to him, and he was involved in
   methamphetamine distribution. Officers identified Bravo as Sandoval’s
   cousin and one of Sandoval’s “methamphetamine customers” because




                                         2
Case: 20-10008       Document: 00515828607            Page: 3      Date Filed: 04/20/2021




                                       No. 20-10008


   Sandoval admitted that, in the months prior to their arrest, he had sold 56.7
   grams of methamphetamine to Bravo, who then redistributed the drugs to his
   own customers. Based on Sandoval’s admissions, the probation officer
   concluded that Bravo and Sandoval were co-conspirators with respect to the
   2,978 grams of methamphetamine found inside Sandoval’s home. The
   probation officer thus held Bravo accountable for the 2,978 grams of
   methamphetamine found inside Sandoval’s home as well as the 56.7 grams
   of methamphetamine that Bravo had previously purchased from Sandoval for
   a total of 3,034.7 grams of methamphetamine.
          Because this incident involved firearms and drugs, the probation
   officer worked through several guidelines to calculate Bravo’s sentence,
   which will be discussed in detail below. In calculating Bravo’s base offense
   level, the probation officer determined that § 2K2.1 was the relevant
   guideline because Bravo was convicted of felony possession of a firearm, in
   violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The probation officer then
   applied § 2K2.1’s cross reference to § 2X1.1 because Bravo possessed the
   firearm in connection with the commission of another offense; namely,
   possession of a controlled substance. U.S.S.G. § 2K2.1(c)(1)(A). Since the
   base offense level under § 2X1.1 is the “base offense level from the guideline
   for the substantive offense, plus any adjustments from that guideline,” the
   probation officer applied § 2D1.1, the guideline for possession of controlled
   substance violations. Id. § 2X1.1(a). 1 Based on the 3,034.7 grams of
   methamphetamine for which Bravo was held accountable, the probation
   officer calculated Bravo’s base offense level as 36. Id. § 2D1.1(c)(2). The
   probation officer then added 2 levels because Bravo possessed a dangerous


          1
            The probation officer determined that possession of a controlled substance was
   the substantive offense because Sandoval was charged with possession of a controlled
   substance, in violation of 21 U.S.C. § 841(a).




                                             3
Case: 20-10008      Document: 00515828607          Page: 4    Date Filed: 04/20/2021




                                    No. 20-10008


   weapon. Id. § 2D1.1(b)(1). Finally, the probation officer subtracted 2 levels
   because Bravo had demonstrated acceptance of responsibility. Id. § 3E1.1(a).
   Thus, the probation officer set Bravo’s total offense level at 36.
          With a total offense level of 36 and Bravo’s criminal history category
   of IV, the Guidelines range was 262–327 months. However, 18 U.S.C.
   §§ 922(g)(1) and 924(a)(2) set a maximum sentence of 10 years’
   imprisonment, so the probation officer recommended a sentence of 120
   months’ imprisonment and 1 year to 3 years of supervised release. Id.
   § 5G1.1(a).
          Bravo filed written objections to the PSR. He objected to the PSR’s
   description of Sandoval’s admissions and conduct “to the extent this
   information [about Sandoval] is used as a basis for the ‘drug cross reference’
   guideline calculations.” He also objected to the use of the listed drug
   quantities for Guidelines calculation purposes, denying that he was a
   methamphetamine customer of Sandoval and that he distributed
   methamphetamine to his own customer base. Finally, Bravo argued that his
   base offense level should have been 20 and his total offense level 18, which,
   when computed with his criminal history category of IV, would have yielded
   a Guidelines range of 41–51 months. Id. § 2K2.1(a)(4)(A).
          The Government argued that Bravo’s objections should be overruled
   because Bravo offered no evidence to rebut the evidence in the PSR. The
   Government asserted that Sandoval’s cell phone messages showing that
   Sandoval was a methamphetamine dealer, Bravo’s knowledge that Sandoval
   distributed drugs from his home, Bravo’s arrest at Sandoval’s home “where
   a substantial amount of methamphetamine and firearms were recovered,”
   Bravo’s relationship to Sandoval as his cousin, and Bravo’s criminal history,
   including two prior convictions for drug-possession offenses, all
   corroborated the PSR’s conclusion that Bravo and Sandoval were co-




                                          4
Case: 20-10008      Document: 00515828607           Page: 5    Date Filed: 04/20/2021




                                     No. 20-10008


   conspirators with respect to the 2,978 grams of methamphetamine found at
   Sandoval’s home.
          The probation officer also responded to Bravo’s objections in an
   addendum to the PSR. She stated that the information in the PSR had a
   “sufficient indicia of reliability” since it was based on the indictment, factual
   resume, investigative material from local police and federal agents, and
   interviews with a federal agent. The probation officer also noted that Bravo
   “did not provide information to rebut the information in the PSR,” and she
   declined to make any changes to the PSR in response to Bravo’s objections.
          At sentencing, Bravo relied on his written objections and did not
   present the district court with any evidence to rebut the information in the
   PSR. The district court overruled Bravo’s objections for the reasons stated
   in the Government’s response and in the PSR’s addendum and then adopted
   the facts and conclusions stated in the PSR.
          The district court then sentenced Bravo to 120 months’
   imprisonment and 3 years’ supervised release. Bravo objected that the
   sentence was not reasonable. The district court overruled that objection
   based upon “the facts and circumstances of this offense,” including: (1) the
   circumstances of the search of Sandoval’s home and Bravo’s actions during
   that search; (2) “the amount of drugs and guns and cash” found at
   Sandoval’s home; (3) Bravo’s role in the offense; and (4) Bravo’s prior
   criminal history of drug offenses, state weapons offenses, and violent crimes.
   In its Statement of Reasons, the district court also noted that, “[e]ven if the
   guideline calculations are not correct, this is the sentence the Court would
   otherwise impose under 18 U.S.C. § 3553.”
          Bravo timely appealed his sentence, arguing that the district court
   erred in finding that Bravo and Sandoval were jointly undertaking a criminal




                                          5
Case: 20-10008      Document: 00515828607           Page: 6     Date Filed: 04/20/2021




                                     No. 20-10008


   activity with respect to the 2,978 grams of methamphetamine found inside
   Sandoval’s home.
                                          II
          Bravo argues that we should review the district court’s finding for
   clear error, while the Government argues that we should review for plain
   error because Bravo did not specifically object on this basis below. To
   determine the appropriate standard of review, we must first assess whether
   Bravo properly preserved the issue he raises on appeal. If he did, we review
   the district court’s finding for clear error. United States v. Chavez-Hernandez,
   671 F.3d 494, 497 (5th Cir. 2012) (citing United States v. Gharbi, 510 F.3d
   550, 554 (5th Cir. 2007)). But if he did not, we review only for plain error. Id.;
   Fed. R. Crim. P. 52(b).
          To preserve an issue for appeal, a defendant must make an objection
   that is “sufficiently specific to alert the district court to the nature of the
   alleged error and to provide an opportunity for correction.” United States v.
   Nesmith, 866 F.3d 677, 679 (5th Cir. 2017) (internal quotation marks and
   citation omitted). Where a defendant provides a written objection, we
   similarly consider whether the “written objection was clear enough to
   provide the district court with opportunity to rule on it.” United States v.
   Gomez-Alvarez, 781 F.3d 787, 791 (5th Cir. 2015) (internal quotation marks
   and citation omitted). But we do not require that a defendant’s objection
   below and his argument on appeal be identical. Nesmith, 866 F.3d at 679.
   Instead, a defendant preserves an issue for appeal so long as the “crux of his
   objection is the same” as his argument on appeal. Id.
          Bravo’s written objections before the district court have the same
   fundamental core as the issue on appeal—both concern whether Bravo can
   be held accountable for the drugs at Sandoval’s home based upon his joint
   criminal activity with Sandoval. Bravo objected to Sandoval’s admissions and




                                           6
Case: 20-10008      Document: 00515828607           Page: 7   Date Filed: 04/20/2021




                                     No. 20-10008


   conduct, as described in the PSR, “to the extent this information [wa]s used
   as a basis for the ‘drug cross reference’ guideline calculations, or in any
   manner in which [Bravo] [wa]s believed responsible or accountable for the
   material seized.” Bravo also objected to the use of the listed drug quantities
   for   Guidelines    calculation   purposes,      denying   that   he   was    a
   methamphetamine customer of Sandoval and that he distributed
   methamphetamine to his own customer base. Bravo’s objections thus put the
   district court on notice that he objected to being held accountable for the
   2,978 grams of methamphetamine found inside Sandoval’s home. And the
   district court had the opportunity to address the core of Bravo’s argument
   since it explicitly adopted the Government’s response to Bravo’s objections
   and the PSR’s addendum, both of which concluded that there was a
   conspiracy between Bravo and Sandoval based on the facts in the PSR.
          Because Bravo preserved the issue he now raises on appeal, we review
   the district court’s factual finding for clear error. Gomez-Alvarez, 781 F.3d at
   791. “[I]f the district court’s finding is plausible in light of the record as a
   whole,” then there is no clear error. Id. (quotation marks and citation
   omitted).
                                         III
          Before we turn to Bravo’s challenge, we first detail the mechanics of
   the relevant Guidelines cross reference. The § 2K2.1(c)(1)(A) cross
   reference applies when a firearm facilitated “another offense” and the
   firearm was cited in the offense of conviction. U.S.S.G. § 2K2.1 cmt. 14(A).
   When “another offense” is a drug offense, the cross reference applies when
   the firearm is “found in close proximity to drugs, drug-manufacturing
   materials, or drug paraphernalia.” Id. § 2K2.1 cmt. 14(B). The cross
   reference may apply even if the defendant was not charged with, or convicted
   of, the drug offense. Id. § 2K2.1 cmt. 14(C) (definition of “another offense”).




                                          7
Case: 20-10008        Document: 00515828607             Page: 8      Date Filed: 04/20/2021




                                         No. 20-10008


           Those circumstances are present here. Officers saw Bravo with a
   handgun in Sandoval’s backyard, that firearm was in close proximity to the
   2,978 grams of methamphetamine in Sandoval’s home, and Bravo was
   convicted of felony firearm possession.
           However, for the cross reference to apply, the district court must also
   consider the relationship between the offense of conviction and the drug
   offense. Id. § 2K2.1 cmt. 14(E). See id. § 1B1.3(a) (specifically noting its
   application to “cross references in Chapter Two”). If the “relevant
   conduct” for the drug offense includes “jointly undertaken criminal
   activity,” the district court may hold the defendant accountable for another
   person’s conduct only if that conduct was (1) “within the scope of the jointly
   undertaken criminal activity,” (2) “in furtherance of that criminal activity,”
   and (3) “reasonably foreseeable in connection with that criminal activity.”
   Id. § 1B1.3(a)(1)(B). See also id. § 1B1.3 cmt. 3(A).
           We now consider whether the record supports the application of the
   cross reference in this case. To hold Bravo accountable for the 2,978 grams
   of methamphetamine found in Sandoval’s home, the district court had to find
   that Sandoval’s possession of those drugs was within the scope of a joint
   criminal activity with Bravo, in furtherance of that activity, and reasonably
   foreseeable. And the district court only needed to find these facts by a
   preponderance of the evidence. See, e.g., United States v. Landreneau, 967
   F.3d 443, 451 (5th Cir. 2020).
           Bravo argues that the Government failed to show that Sandoval’s
   possession of the drugs was within the scope of a jointly undertaken criminal
   activity between Sandoval and Bravo. 2 Sandoval admitted that, in the months



           2
            Bravo asserts that the Government “didn’t even make the determination that
   Sandoval’s stash was foreseeable to Bravo,” but he does not sufficiently brief this issue.




                                               8
Case: 20-10008         Document: 00515828607              Page: 9       Date Filed: 04/20/2021




                                          No. 20-10008


   before the January 31 search of his home, he had sold Bravo 56.7 grams of
   methamphetamine, which Bravo then redistributed. Bravo does not contest
   that he is accountable for those 56.7 grams. But he claims he should not be
   held accountable for the 2,987 grams found at Sandoval’s home because the
   Government did not prove that Bravo had an agreement to possess those
   drugs with Sandoval. In so arguing, Bravo attempts to isolate his previous
   methamphetamine purchase from Sandoval from the circumstances
   surrounding the stash of methamphetamine at Sandoval’s home.
           Bravo’s prior drugs purchase, standing on its own, does not
   necessarily show that the Sandoval’s possession of the stash of drugs was
   within the scope of Bravo’s and Sandoval’s jointly undertaken criminal
   activity. 3 But the district court did not clearly err by viewing these two



   And Bravo does not raise any arguments about the “in furtherance of” element of jointly
   undertaken criminal activity.
           3
             The facts of this case fall between those of our precedent. In Mitchell, we vacated
   a sentence holding the defendant responsible for 20 kilograms of drugs when he had
   pleaded guilty to conspiring to distribute only 0.5 kilograms. United States v. Mitchell, 964
   F.2d 454, 456, 461 (5th Cir. 1992). Similarly, in Rivera, we vacated a sentence that held the
   defendant responsible for 224.47 grams of heroin when he had pleaded guilty to possessing
   only 0.28 grams. United States v. Rivera, 898 F.2d 442, 443, 445–46 (5th Cir. 1990). And in
   Roddy, we vacated a sentence that held the defendant responsible for 1,000 grams of
   methamphetamine that she saw in a Ziploc bag in her supplier’s home when she was there
   to purchase 1 ounce of methamphetamine. United States v. Roddy, 812 F. App’x 285, 285–
   86 (5th Cir. 2020). In contrast, in United States v. Ponce, 917 F.2d 841 (5th Cir. 1990), we
   affirmed a sentence holding the defendant accountable for his co-conspirators’ drugs
   totaling 231.3 grams of cocaine despite his pleading guilty to possession of about 23 grams.
   Id. at 842, 846.
            Here, the 2,978 grams found inside Sandoval’s home is approximately 60 times
   greater than the 56.7 grams that Bravo purchased from Sandoval. If we were deciding this
   case in the first instance, we might find that Bravo should not be on the hook for the entire
   2,978 grams. But in light of the entire record in this case and our deferential standard of
   review, we do not have a “definite and firm conviction that a mistake has been committed.”
   United States v. Torres-Magana, 938 F.3d 213, 216 (5th Cir. 2019).




                                                9
Case: 20-10008     Document: 00515828607            Page: 10    Date Filed: 04/20/2021




                                     No. 20-10008


   incidents together. Indeed, the previous purchase demonstrates that Bravo
   knew that Sandoval was a drug dealer. Plus, Bravo’s purchase from Sandoval
   in the months prior to their arrest is probative as to why Bravo was present—
   and with a handgun—at Sandoval’s drug-distribution home on the day of the
   January 31 search.
          Moreover, under clear error, we must review the district court’s
   finding in light of the entire record. That record shows that: (1) Bravo was at
   Sandoval’s residence on the day of the search with a handgun; (2) Bravo
   threw that handgun over the fence when officers arrived; (3) Bravo knew that
   Sandoval sold drugs from his home because Bravo had previously purchased,
   and then redistributed, methamphetamine from Sandoval; and (4) Bravo had
   two prior drug possession convictions. In light of all that evidence, the district
   court did not commit clear error in finding that Sandoval’s possession of
   2,987 grams of methamphetamine was within the scope of jointly undertaken
   criminal activity with Bravo.
          Bravo argues that these circumstantial facts do not show an agreement
   between Sandoval and him to jointly undertake criminal acts with respect to
   the stash of drugs. Bravo also argues that his “few prior buys” from Sandoval
   fail to show that the stash of drugs at Sandoval’s home was within the scope
   of an agreement with Sandoval; instead, he claims that his case is analogous
   to an example in the Sentencing Guidelines. See U.S.S.G. § 1B1.3 cmt.
   4(C)(vii). Finally, he argues that his prior drug-possession convictions also
   fail to make this showing because the first was too remote and did not involve
   Sandoval and the second involved marijuana, not methamphetamine.
          Bravo’s arguments about isolated parts of the record overlook the
   entire record as a whole. The facts and circumstances of this case are
   distinguishable from the Sentencing Guidelines example on which Bravo
   relies—unlike the defendant in that example, officers found Bravo at




                                          10
Case: 20-10008       Document: 00515828607          Page: 11   Date Filed: 04/20/2021




                                     No. 20-10008


   Sandoval’s drug-distribution home, and Bravo had a handgun, which he tried
   to remove from Sandoval’s home once the officers arrived. See id. § 1B1.3
   cmt. 4(C)(vii). Because the district court was permitted to make “common-
   sense inferences” from this circumstantial evidence, the district court could
   plausibly find that the stash of drugs in Sandoval’s home fell within the scope
   of Bravo and Sandoval’s joint criminal undertaking. United States v. Caldwell,
   448 F.3d 287, 292 (5th Cir. 2006).
            Bravo further asserts that the PSR disregarded three facts: (1) he did
   not admit to possessing any of the methamphetamine found in Sandoval’s
   house; (2) he did not have any drugs on his person during the officers’ search
   of Sandoval’s home; and (3) none of the other individuals at Sandoval’s
   home connected Bravo to the stash of methamphetamine in Sandoval’s
   house. The first fact is insignificant in light of the entire record, which
   permitted the district court to infer that Bravo and Sandoval had an
   agreement with respect to the drugs stash. The second fact is also
   insignificant, given that only one of the eight individuals at Sandoval’s home
   had drugs on his person. And the third argument is baseless because the PSR
   merely lists the eight people found at the residence but makes no statement
   as to what those individuals—other than Sandoval—told investigators about
   Bravo.
            Bravo next argues that the district court erred because it did not make
   an explicit finding of an agreement between Bravo and Sandoval with respect
   to the stash of drugs but instead adopted the PSR’s calculation “based upon
   the assumption that Bravo was a co-conspirator of Sandoval regarding the
   methamphetamine found in Sandoval’s house.” As the Government notes,
   Bravo cites no case that requires a district court to make an explicit finding of
   conspiracy for the § 2K2.1(c)(1)(A) cross reference to apply. Bravo’s
   argument also fails because the district court did implicitly find that Sandoval
   and Bravo were part of a drug conspiracy. In particular, the district court



                                           11
Case: 20-10008     Document: 00515828607           Page: 12    Date Filed: 04/20/2021




                                    No. 20-10008


   overruled Bravo’s written objections “for the reasons stated in the
   Government’s Response and in the [PSR] Addendum,” and both of those
   documents concluded that Sandoval and Bravo were co-conspirators.
          Bravo also argues that the district court erred by relying on the PSR’s
   “assumptions” to determine that he was responsible for the stash of
   methamphetamine. The district court did not clearly err in relying on the
   information contained in the PSR. Factual statements in a PSR are
   “presumed reliable and may be adopted by the district court without further
   inquiry if the defendant fails to demonstrate by competent rebuttal evidence
   that the information is materially untrue, inaccurate, or unreliable.” United
   States v. Sanchez, 850 F.3d 767, 769 (5th Cir. 2017) (internal quotation marks
   and citation omitted). The probation officer, the Government, and the
   district court all considered the information in the PSR to be reliable because
   this information was obtained through a review of investigative material and
   interviews with a federal agent. Bravo’s written objections and his counsel’s
   arguments at sentencing failed to offer any evidence to rebut the reliability of
   the information in the PSR. Thus, Bravo failed to meet his burden of
   rebutting the PSR, and the district court was permitted to adopt this
   information without further inquiry. See Torres-Magana, 938 F.3d at 217
   (noting that the defendant bears the burden of demonstrating that the PSR’s
   information is materially untrue and that the district court should not
   consider a defendant’s “unsworn objections and argumentation” when
   making factual findings).
                                         IV
          Because the district court did not clearly err in finding that Bravo and
   Sandoval were jointly undertaking a criminal activity with respect to the
   2,978 grams of methamphetamine found at Sandoval’s home, we AFFIRM.




                                         12